Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe, et al., US 2015/0312327 A1, in view of Liu, et al., CN 107792073 A.
As per Claim 1, Fowe teaches a method for lane selection (¶¶ 20-21), comprising: 
obtaining, by processing circuitry of an apparatus for the lane selection (¶¶ 24-25), a decision model used for a lane change selection based on a first model configured to decide a junction lane change and a second model configured to decide a travelling speed (¶ 26); and 
acquiring, by interface circuitry of the apparatus, travelling information of a target vehicle and target information related to the target vehicle in real time, the target information being configured to represent travelling information of one or more vehicles around the target vehicle (¶¶ 25-31). 

As per Claim 2, Fowe teaches that the defining comprises: calculating utility values of candidate lanes associated with the target vehicle based on the decision model, the target information related to the target vehicle and the travelling information of the target vehicle that is acquired in real time; and defining a lane having a maximum utility value from the calculated utility values as the target lane (¶ 48; as determined by “color-coded lane level speeds, as determined from lane level information received from probe vehicles”).
As per Claim 3, Fowe teaches that the candidate lanes comprise at least one of a current lane on which the target vehicle is currently travelling, a left lane with respect to the current lane, and a right lane with respect to the current lane, the left and right lanes being adjacent to the target vehicle (¶ 25, as illustrated in Figure 2).
As per Claim 4, Fowe teaches that the calculating comprises: 
determining a respective first utility value for each of the candidate lanes according to (i) a value of lane change times of the target vehicle, (ii) a distance from the target vehicle to a junction, and (iii) a minimum distance for each of lane changes of the target vehicle, the respective first utility value for each of the candidate lanes being related to the first model (¶¶ 26, 33, 38); 
determining a respective second utility value for each of the candidate lanes, the respective second utility value for each of the candidate lanes being related to the second model, according to (i) speed information of the candidate lanes and (ii) speed limit information of the candidate lanes (¶ 41), the speed information of the candidate lanes providing a recommended speed limit to the target vehicle in the candidate lanes (¶¶ 40-41); and 
obtaining a respective comprehensive utility value for each of the candidate lanes according to the respective first utility value and the respective second utility value for each of the candidate lanes (¶ 48; through “a simplified view of speed buckets on a four-lane road as displayed on a representative mobile device”).
As per Claim 5, Fowe further teaches: 
before the determining the respective first utility value for each of the candidate lanes, determining a first candidate lane from the candidate lanes according to a road network condition, the road network condition including the junction and a subsequent road connected to the junction (¶ 50); 
obtaining a first value of lane change times of the target vehicle according to a first distance between the current lane on which the target vehicle is currently travelling and the first candidate lane in a first direction, the first direction being perpendicular to the current lane and the first candidate lane (¶ 25; as shown by “HD 3D MAP” arrow in Figure 2); 
obtaining the distance from the target vehicle to the junction according to a second distance between a location of the current lane on which the target vehicle is currently located and the junction in a second direction, the second direction being parallel to the current lane (¶¶ 38-39); and 
obtaining, according to a current speed and an estimated lane change time of the target vehicle, the minimum distance for each of the lane changes (¶¶ 38, 43).

before the determining the respective second utility value for each of the candidate lanes, calculating and adjusting a speed of the target vehicle in real time according to speed information of the one or more vehicles around the target vehicle (¶¶ 41-42); and 
obtaining the speed information of the current lane according to a preset rule when a vertical distance from a center point of the target vehicle to a center line of the current lane is less than a threshold value (¶¶ 47-48).
As per Claim 7, Fowe teaches that the obtaining comprises: applying a minimum speed of two or more vehicles in the current lane as the speed information of the current lane when the two or more vehicles are detected on the current lane, the two or more vehicles including the target vehicle (¶¶ 41-42).
As per Claim 8, Fowe teaches that the obtaining comprises: applying the speed limit information of the current lane as the speed information of the current lane when only the target vehicle exists in the current lane (¶ 48).
As per Claim 9, Fowe teaches that the obtaining comprises: ignoring other vehicles behind the target vehicle on the current lane when the other vehicles are detected (¶ 46; as the system takes “a view of only a subset of the total number of speed-limit buckets (e.g., only two or three) ahead of the current location”).
As per Claim 10, Fowe the method further comprises: 
performing a modification on the speed information of current lane by multiplying the speed information of the current lane with an adjustment coefficient when three or more lanes exist and the current lane is a fast lane (¶¶ 25-26; as “speed buckets” are identified based on the lane configuration shown in Figure 2); and 
determining a second utility value of the current lane according to the modified speed information and the speed limit information of the current lane (¶¶ 47-48).
As per Claim 11, Fowe teaches an apparatus for lane selection (¶¶ 24-26), comprising: 
processing circuitry configured to obtain a decision model used for a lane change selection (¶¶ 24-25) based on a first model configured to decide a junction lane change and a second model configured to decide a travelling speed (¶ 26); and
acquire, via interface circuitry of the apparatus, travelling information of a target vehicle and target information related to the target vehicle in real time, the target information being configured to represent travelling information of one or more vehicles around the target vehicle (¶¶ 25-31).  
Fowe does not expressly teach: defining a target lane based on (i) the decision model, (ii) the target information related to the target vehicle and the (iii) travelling information of the target vehicle that is acquired in real time.  Liu teaches: defining a target lane based on (i) the decision model, (ii) the target information related to the target vehicle and the (iii) travelling information of the target vehicle that is acquired in real time (¶¶ 13, 25).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Fowe teaches that processing circuitry is further configured to: calculate utility values of candidate lanes associated with the target vehicle based on the decision model, the target information related to the target vehicle and the travelling information of the target vehicle that is acquired in real time; and define a lane having a maximum utility value from the calculated utility values as the target lane (¶ 48; as determined by “color-coded lane level speeds, as determined from lane level information received from probe vehicles”).
As per Claim 13, Fowe teaches that the candidate lanes comprise at least one of a current lane on which the target vehicle is currently travelling, a left lane with respect to the current lane, and a right 
As per Claim 14, Fowe teaches that the processing circuitry is further configured to: 
determine a respective first utility value for each of the candidate lanes, according to (i) a value of lane change times of the target vehicle, (ii) a distance from the target vehicle to a junction, and (iii) a minimum distance for each of lane changes of the target vehicle, the respective first utility value for each of the candidate lanes being related to the first model (¶¶ 26, 33, 38); 
determine a respective second utility value for each of the candidate lanes, the respective second utility value for each of the candidate lanes being related to the second model, according to (i) speed information of the candidate lanes and (ii) speed limit information of the candidate lanes (¶ 41), the speed information of the candidate lanes providing a recommended speed limit to the target vehicle in the candidate lanes (¶¶ 40-41); and 
obtain a respective comprehensive utility value for each of the candidate lanes according to the respective first utility value and the respective second utility value for each of the candidate lanes (¶ 48; through “a simplified view of speed buckets on a four-lane road as displayed on a representative mobile device”).
As per Claim 15, Fowe teaches that before the determination of the respective first utility value for each of the candidate lanes, wherein the processing circuitry is further configured to: 
determine a first candidate lane from the candidate lanes according to a road network condition, the road network condition including the junction and a subsequent road connected to the junction (¶ 50); and obtain a first value of lane change times of the target vehicle according to a first distance between the current lane on which the target vehicle is currently travelling and the first candidate lane in a first direction, the first direction being perpendicular 
obtain the distance from the target vehicle to the junction according to a second distance between a location of the current lane on which the target vehicle is currently located and the junction in a second direction, the second direction being parallel to the current lane (¶¶ 38-39); and 
obtain, according to a current speed and an estimated lane change time of the target vehicle, the minimum distance for each of the lane changes (¶¶ 38, 43).
As per Claim 16, Fowe teaches that before determination of the respective second utility value for each of the candidate lanes, the processing circuitry is further configured to calculate and adjust a speed of the target vehicle in real time according to speed information of the one or more vehicles around the target vehicle (¶¶ 41-42); and obtain the speed information of the current lane according to a preset rule when a vertical distance from a center point of the target vehicle to a center line is less than the threshold value (¶¶ 47-48).
As per Claim 17, Fowe teaches that the processing circuitry is further configured to: apply a minimum speed of two or more vehicles in the current lane as the speed information of the current lane when the two or more vehicles are detected on the current lane, the two or more vehicles including the target vehicle (¶¶ 41-42).
As per Claim 18, Fowe teaches that the processing circuitry is further configured to apply the speed limit information of the current lane as the speed information of the current lane when only the target vehicle exists in the current lane (¶ 48).
As per Claim 19, Fowe teaches that the processing circuitry is further configured to: 
perform a modification on the speed information of the current lane by multiplying the speed information of the current lane with an adjustment coefficient when three of more lanes exist 
determine a second utility value of the current lane according to the modified speed information and the speed limit information of the current lane (¶¶ 47-48).
As per Claim 20, Fowe teaches a non-transitory computer readable storage medium storing instructions which when executed by at least one processor (¶¶ 25-26) cause the at least one processor to perform: 
obtaining a decision model used for a lane change selection (¶¶ 24-25) based on a first model configured to decide a junction lane change and a second model configured to decide a travelling speed (¶ 26); and 
acquiring travelling information of a target vehicle and target information related to the target vehicle in real time, the target information being configured to represent travelling information of one or more vehicles around the target vehicle (¶¶ 25-31).  
Fowe does not expressly teach: defining a target lane based on (i) the decision model, (ii) the target information related to the target vehicle and the (iii) travelling information of the target vehicle that is acquired in real time.  Liu teaches: defining a target lane based on (i) the decision model, (ii) the target information related to the target vehicle and the (iii) travelling information of the target vehicle that is acquired in real time (¶¶ 13, 25).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661